Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130353(60)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                           SC: 130353
  v                                                        COA: 257353
                                                           Oakland CC: 04-195521-FC
  BOBBY LYNELL SMITH,
             Defendant-Appellee.
  ____________________________________


                On order of the Chief Justice, the motion by defendant-appellee for
  extension of the time for filing his brief on appeal is considered and it appearing the brief
  was filed September 22, 2006, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2006                    _________________________________________
                                                                               Clerk